Citation Nr: 0905757	
Decision Date: 02/17/09    Archive Date: 02/24/09	

DOCKET NO.  99-11 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability. 

2.  Entitlement to an increased rating for status post 
multiple laminectomies with degeneration and vacuum signs, L4 
to S1, currently evaluated as 60 percent disabling. 

3.  Entitlement to an effective date prior to February 9, 
1999, for the award of service connection for chronic major 
depression. 

4.  Entitlement to an effective date earlier than February 2, 
1998, for the assignment of a 60 percent disability rating 
for status post multiple laminectomies with degeneration and 
vacuum signs, L4 to S1. 

5.  Entitlement to an effective date earlier than February 9, 
1999, for the award of a total rating based on individual 
unemployability due to the severity of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1961 to January 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various decisions from different VA 
regional offices.  A rating decision by the Milwaukee, 
Wisconsin, RO in August 1998 increased the disability rating 
for the Veteran's service-connected low back disorder to 
60 percent, effective February 2, 1998.  The Veteran 
disagreed with the assigned rating and the effective date for 
that rating.  In a May 2000 decision, the Reno, Nevada, RO 
denied service connection for a cervical spine disorder, but 
granted service connection for chronic major depression and 
assigned a 20 percent disability rating.  It also granted a 
total disability rating based on individual unemployability.  
The effective date for both awards was June 14, 1999.  The 
Veteran expressed disagreement with the denial of service 
connection for a cervical spine disorder and with the 
effective dates for service connection for depression and for 
the effective date for the total disability rating based on 
unemployability.  A rating decision in July 2002 changed the 
effective dates for service connection for depression and for 
the total disability rating based on unemployability to 
February 9, 1999.  

The Board denied the instant claim in November 2002.  A Board 
decision in July 2003 essentially found that the November 
2002 Board decision did not contain clear and unmistakable 
error in that it was supported by the evidence then of 
record, and it was not shown that the applicable statutory 
and regulatory provisions existing at the time were either 
not considered or misapplied.  The Veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2005 Order, the Court ordered that the July 
2003 Board decision denying the clear and unmistakable error 
claim be vacated.  In a June 2007 Joint Motion to Remand, the 
Court vacated the November 2002 Board decision and remanded 
the case for additional action.

The June 2007 Joint Motion to Remand noted that VA did not 
fully discharge its duties to notify and assist the Veteran 
in the development of his claims in accordance with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008).  

Accordingly, in December 2007, the Board remanded the case 
for the issuance of a fully compliant VCAA notice letter with 
regard to the issues under consideration.  This was 
accomplished by letters dated in December 2007 and July 2008.  
The case has been returned to the Board for appellate review.  

For reasons which will be set forth in a remand appended to 
the decision below, the issues of the Veteran's entitlement 
to service connection for a cervical spine disorder and his 
entitlement to a disability rating in excess of 60 percent 
for his low back disability are being remanded by way of the 
Appeals Management Center in Washington, D.C., for further 
development.  The Veteran need take no action with regard to 
these issues unless otherwise notified.  


FINDINGS OF FACT

1.  A claim for service connection for chronic major 
depression was received on June 14, 1999.  

2.  There is no communication of record prior to June 1999 
that can reasonably be construed as a formal or informal 
claim for entitlement to VA compensation benefits based on 
chronic major depression.  

3.  The Veteran filed a claim for an increased rating for his 
low back disability that was received on February 2, 1998.  

4.  The earliest date that it is factually ascertainable that 
the criteria for a 60 percent disability rating for the 
Veteran's low back disability, classified for rating purposes 
as status post multiple laminectomies with degeneration and 
vacuum signs, L4 to S1, were met is February 2, 1998.  

5.  On June 14, 1999, the RO received a claim from the 
Veteran requesting TDIU on account of his service-connected 
impairment.  

6.  The earliest date that it is factually ascertainable that 
the criteria for a total disability rating based on 
unemployability (TDIU) were met is February 9, 1999.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 
9, 1999, for service connection for chronic major depression 
are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2008).  

2.  The criteria for an effective date earlier than 
February 2, 1998, for the assignment of a 60 percent 
disability rating for status post multiple laminectomies with 
degeneration and vacuum signs, L4 to S1, are not met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.400(o)(2) and 4.71a, Codes 5292, 5293 (2001).  

3.  The criteria for an effective date earlier than 
February 9, 1999, for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.400(o)(2), 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b) (1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  

Where there is an uncured timing defect in notice to a 
Veteran, subsequent action by the RO which provided the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

The U. S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert granted 
(U.S. June 16, 2008) (No. 07-1209).  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in December 2007 that fully 
addressed the notice elements.  The letter gave the Veteran 
information about what VA would do, how long the claims 
process would take, what he could do to help VA, and when he 
would hear from VA.  The Veteran was informed how VA 
determines an effective date once a claim is granted.  He was 
provided with examples of evidence that might affect how the 
effective date of any benefits awarded was determined.  
Although no longer required, the Veteran was also asked to 
submit evidence and/or information in his possession to the 
RO.  The Veteran has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  See also Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007) (once service connection is granted, the claim has 
been substantiated, additional VCAA notice is not required, 
and any defect in the notice is not prejudicial.  Thus, the 
Board concludes that all required notice has been given to 
the Veteran.  

The Board also finds VA has satisfied its duty to notify the 
Veteran in the development of the claims.  The Veteran's 
service treatment records and pertinent post service 
treatment reports are of record.  Thus, it appears that all 
obtainable evidence identified by the Veteran relative to the 
claims has been obtained and associated with the claims file, 
and neither he nor his representative have identified any 
other pertinent evidence not already of record, which would 
need to be obtained for a fair disposition of the appeal.  It 
is therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Accordingly, the undersigned finds that VA has satisfied its 
duty to assist the Veteran in apprising him of the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding the case another time to get more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Under 38 C.F.R. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2)(i), 
the effective date for a grant of direct service connection 
will be the day following separation from active service, or 
the date entitlement arose if a claim is received within one 
year after separation from service.  Otherwise, the effective 
date is the date of receipt of the claim or date entitlement 
arose, whichever is the later.  

A TDIU claim is one for increased compensation, and the 
effective date rules for increased compensation therefore 
apply to a TDIU claim as well as an increased compensation 
claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if the 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. §§ 5110(a)(b)(2); 
38 C.F.R. § 3.400(o); Hazen v. Gober, 10 Vet. App.511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, 
it should noted that the provisions of 38 U.S.C.A. § 5110 
refer to the date an "application" is received.  While the 
term "application" is not defined in the statute, the 
regulations use terms "claim" and "application" 
interchangeably, and they are defined throughout to include 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).  

Any communication or action indicating an intent to apply for 
VA benefits from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefits sought.  38 C.F.R. § 3.155(a) (2008).  

An Effective Date Earlier than February 9, 1999, for the 
Award of Service Connection for Chronic Major Depression

A statement dated June 14, 1999, contained an assertion from 
the Veteran that he had chronic depression which was a result 
of his military service.  A rating decision in May 2000 
granted service connection for chronic major depression, 
effective June 14, 1999.  A subsequent rating decision in 
July 2002 assigned an effective date of February 9, 1999, 
based on the subsequent receipt of a VA clinic record dated 
February 1999, reflecting a diagnosis of depression and 
indicating that the disability was due to the Veteran's 
problems obtaining medical treatment while in service.  The 
rating decision revealed that the February 9, 1999, date was 
used because that VA clinic record documented the first 
diagnosis of depression and indicated "the date entitlement 
arose" for an earlier effective date.  The Board notes that 
the law and regulations clearly provide that the earliest 
dates that may be assigned for service connection for a 
disability (except where the claim was received within one 
year of the Veteran's separation from service) is the date of 
receipt of claim for service connection for that disorder.  
In this case, that date is June 14, 1999.  Nevertheless, the 
Board sees no reason to dispute the RO's assignment of 
February 9, 1999, as the effective date.  

To the extent that the RO might have based its decision on 
the provisions of 38 C.F.R. § 3.157, which states that a 
record of VA examination or treatment may be accepted as an 
informal claim for the benefit sought is received within one 
year of that informal claim, that regulation is not 
applicable in this case.  Section 3.157 applies only to 
claims for increased ratings or to applications to reopen 
claims that have been previously denied, not to an initial 
claim for service connection for a disability as in the 
instant case.  

The Board also notes there is no provision in the law for 
awarding an earlier effective date based on the Veteran's 
assertion that a disability existed before he filed his 
claim.  Specifically, "the mere presence of the medical 
evidence [in the record] does not establish an intent on the 
part of the Veteran" to seek service connection for a 
condition.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  The 
Court has emphasized this point:  "The effective date of an 
award of service connection is not based on the earliest 
medical evidence demonstrating a causal connection. . . but 
on the date that the application upon which service 
connection was actually awarded was filed at VA."  

The pertinent legal authority covering the effective dates is 
very specific, and the Board is bound by that legal 
authority.  

Effective Date Earlier than February 2, 1998, for the Award 
of a 60 Percent Rating for Status Post Multiple Laminectomies 
with Degeneration and Vacuum Signs, L4 to S1  

As noted above, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98.  

In Harper, the Court held that "38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim (provided also that the claim is 
received within one year after the increase)."  The Court 
further stated that "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.

In this case, a communication was received from the Veteran 
on February 2, 1998.  He requested an increased rating for 
his service-connected low back disability which was evaluated 
as 20 percent disabling at that time.  He was accorded a VA 
orthopedic examination later in February 1998.  By rating 
decision dated in August 1998, the disability rating for his 
low back disability was increased to 60 percent, effective 
February 2, 1998, the date of receipt of the communication.  

There is no communication of record regarding problems the 
Veteran was experiencing with his back following an April 
1975 rating decision until receipt of the communication in 
February 1998.  That 1975 rating action made reference to the 
Veteran having undergone a laminectomy for protruded disc in 
August 1974.  An examination in March 1975 showed forward 
flexion of the trunk to 40 degrees.  Extension and lateral 
bending were described as normal in range.  The Veteran's 
gait was normal and he stood erect with normal alignment of 
the entire spine.  

Of record is an October 1997 statement from the Veteran in 
which he submitted a request for transfer of his records from 
the San Diego RO to the Las Vegas RO.  No reference was made 
to any back difficulties he was experiencing at that time.  

In the letter received February 2, 1998, at the VARO in Reno, 
the Veteran asked for "re-evaluation" of his service-
connected disability.  He stated he had had three back 
surgeries over the years, but it had been quite some time 
since he had seen a doctor.  He believed it had been "about 
20 years."  

A comprehensive review of the claims file does not reveal the 
presence of any records of treatment for low back 
difficulties prior to February 1998 from which increased 
severity of the back disability might be ascertained.  The 
Veteran has not indicated that any such records might be 
available.  In fact, in the letter received in February 1998 
noted above, he stated had not been seen by anyone for about 
the past 20 years.  Thus, it was not factually ascertainable 
that the Veteran's low back disability had increased in 
severity until he was evaluated by VA in February 1998.  
Accordingly, the Board concludes that an effective date 
earlier than February 2, 1998, for the assignment of a 
60 percent rating for the Veteran's low back disability is 
not in order.  




Effective Date Earlier than February 9, 1999, for the 
Assignment of a TDIU

A total disability rating may be assigned where the schedular 
rating is less than total, when the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to meet a combined rating of 70 percent or more.  
38 C.F.R. § 4.16.  

In this case, a letter was received from the Veteran on 
June 14, 1999.  He stated his various disabilities, including 
depression, had increased to the point where he was no longer 
able to work.  Received subsequent thereto was the report of 
a VA outpatient clinic report dated February 9, 1999.  A 
diagnosis of chronic major depression was given and it was 
indicated that that disability and the pain and limited 
movement associated with the Veteran's service-connected back 
disability rendered him unable to work.  The Board notes that 
service connection was eventually granted for major 
depression.  

As noted above, a claim for a total disability rating based 
on unemployability is in the nature of a claim for an 
increased rating.  Accordingly, the February 9, 1999, 
outpatient report may be used to determine when it is 
factually ascertainable that an increase in disability 
occurred.  At the time of the February 9, 1999, mental health 
clinic visit, the Veteran was given Axis I diagnoses of 
chronic major depression and possible PTSD.  He was given an 
Axis III diagnosis of residuals of back injury, status post 
three surgeries for the back.  Psychosocial stresses were 
described as severe.  He was given a Global Assessment of 
Functioning Score of 28.  It was stated he was "unable to 
work, not interested in much, dependent on his wife for care; 
considerable pain and limitation of movement.  Depressed 
mood."  

By rating decision dated in May 2000, the 60 percent rating 
for the Veteran's low back disability was confirmed and 
continued.  Service connection for depression was granted.  A 
disability rating of 70 percent was assigned, effective 
June 14, 1999.  The Veteran was also found to be entitled to 
a TDIU effective June 14, 1999.  Notation was made that in an 
application for increased compensation because of 
unemployability dated October 31, 1999, the Veteran indicated 
he last worked in June 1998 as a debt collector.  Previous 
employment included telephone sales work.  It was stated that 
the combination of the back impairment and the orthopedic 
impairment were sufficient in combination to cause him to be 
unable to obtain and maintain some form of gainful 
employment.  

As noted above, because a claim for a total disability rating 
based on unemployability is in the nature of a claim for an 
increased rating, the February 9, 1999, VA clinic report may 
be used to determine whether it was factually ascertainable 
that an increase in disability had occurred at that time.  In 
light of the findings noted in that report and the examiner's 
assessment of the severity of impairment due to the Veteran's 
service-connected disabilities, the Board finds that the 
earliest date that it can be determined that the Veteran was 
individually unemployable is February 9, 1999.  Prior to that 
date, the only disability for which service connection had 
been established was the low back disability.  The report of 
a VA compensation examination in February 1998 reflected that 
the Veteran reported that he could do "anything he wants to, 
but it just causes him pain."  Additionally, a letter 
received from the Veteran himself in March 1998 indicated 
that he was able to maintain "light duty types of 
employment."  

Accordingly, the Board finds that the earliest date that it 
is factually ascertainable that the criteria for a TDIU were 
met is February 9, 1999.  Because that date is prior to the 
date of receipt of his claim for a TDIU (June 14, 1999), the 
proper effective date for that award is February 9, 1999.  

In a statement received in August 2008, an individual at the 
representative's law firm insisted that VA had erred in 
determining that February 1999 was the first time a TDIU 
claim was received.  She stated that the evidence of record 
showed that an informal claim was received in December 1971.  
Reference was made to a December 29, 1971, statement from the 
Veteran in which he stated he could not "work construction 
work, I cannot be any type of manual laborer because of the 
pain I receive when I stand up for a long period, or when I 
sit for a long period.  Employers are afraid to give me 
employment because of my back injury unless I lie about the 
status of my health.  I am in no shape to labor until I get 
relife (Sic) from some of my back problems."  The Board finds 
essentially that even if a claim for TDIU could be read into 
this statement, that claim was supposedly denied by rating 
decision of the RO in April 1975.  

For guidance, the Board turns to a case decided by the 
Federal Circuit.  In DeShotel v. Nicholson, 457 F.3d 1258 
(Fed. Cir. 2006), the Veteran filed a claim for residuals 
from an automobile accident.  The RO granted service 
connection for a shoulder disability, but denied a claim for 
residuals of a head injury.  The Veteran did not file a claim 
at that time for a psychiatric disability.  He later sought 
to reopen his claim for residuals of a head injury.  After 
the claim for head injury residuals was granted, he filed a 
claim for a psychiatric disorder.  Eventually, a claim for a 
psychiatric disability was granted, and the Veteran 
maintained that the RO should have assigned an effective date 
as of his initial claim for service connection for residuals 
from the automobile accident.  

In rejecting the Veteran's contention, the Federal Circuit 
declined to accept the claimant's assertion that a 
psychiatric claim remained pending and unadjudicated.  
Relying on the language in Andrews v. Nicholson, 421 F.3d 
1278 (Fed. Cir. 2005), the Federal Circuit found that:  Where 
an RO renders a decision on a Veteran's claim for benefits 
but fails to address one of the claims, that decision is 
final as to all claims; the RO's failure to address the 
implied claim 'is properly challenged through a CUE motion,' 
not a direct appeal.  DeShotel, 457 F.3d at 1262 (citing 
Roberson, 251 F.3d at 1383-84).  

The Federal Circuit concluded that if the Veteran believed 
that the RO improperly failed to address his claim for a 
psychiatric disorder when it granted service connection for a 
head injury, his remedy was to either file a timely direct 
appeal or to file a CUE claim seeking to reopen the earlier 
decision.  

This is very analogous to the situation here except that the 
represented himself at that time.  The Board is aware that in 
Roberson v. Principi, 251 F.3d 1378 (2001), with respect to 
all pro se pleadings, VA must give a sympathetic reading to 
the Veteran's filings.  However, in this case, the Board 
finds that while the statement cited by the associate with 
the Veteran's representative could be construed as a claim 
for a TDIU, when the Veteran filed a claim in January 1975 
for an increased rating for his back disability, the rating 
decision in April 1975 that provided an increase in the 
disability rating from 10 percent to 20 percent for low back 
disability constituted a denial of any implied claim that 
might have been in existence for a TDIU.  Accordingly, the 
Board finds that the attempt by the Veteran and his 
representative to assert an earlier effective date based on 
the unappealed 1975 rating decision must be denied.  There is 
no jurisdiction of the RO or the Board to grant a benefit or 
award a benefit to which the Veteran was not yet entitled.  
It was not until the grant of service connection for a 
psychiatric disorder that triggered the jurisdictional 
threshold for the grant of a TDIU.  Therefore, the Veteran 
was not entitled to an effective date prior to February 9, 
1999, for the grant of TDIU.  See 38 C.F.R. § 4.16(a); 
Ross v. Peake, 21 Vet. App. 528 (2008).  

In determining the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim was received within one year from such date, the 
Board notes that the record does not contain a competent 
opinion in that one-year period prior to the effective date 
assigned attributing the Veteran's unemployment to a single 
service-connected disability, mainly his service-connected 
low back disability.  There is no finding that the service-
connected back disability prohibited the Veteran from 
obtaining or maintaining gainful employment prior to February 
1999.  As noted above, the evidence includes notation that 
the Veteran himself was actually working and indicated that 
he was able to work in the late 1990's.  In sum, the legal 
criteria have not been met for an effective date earlier than 
February 9, 1999, for the grant of TDIU.  See 
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.16.  


ORDER

Entitlement to an effective date earlier than February 9, 
1999, for service connection for chronic major depression is 
denied.  

Entitlement to an effective date earlier than February 2, 
1998, for the assignment of a 60 percent disability rating 
for status post multiple laminectomies with degeneration and 
vacuum signs, L4 to S1, is denied.  

Entitlement to an effective date earlier than February 9, 
1999, for a TDIU is denied.  


REMAND

With regard to the claim for service connection for a 
cervical spine disorder, the Board finds that an examination 
is necessary to determine the nature and etiology of any 
current cervical spine disability.  See 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

With regard to the claim for an increased rating for his back 
disability, the Veteran has not been accorded an examination 
for rating purposes by VA for several years.  The Board 
believes that a current examination is in order, particularly 
with the change in the rating criteria with the emphasis on 
incapacitating exacerbations, a factor that has not been 
addressed by the RO.  

Accordingly, this portion of the case is REMANDED for the 
following:  

1.  The Veteran should be scheduled for a 
comprehensive orthopedic examination for 
the purpose of determining the nature and 
etiology of any cervical spine disorder 
now present.  The claims file and a copy 
of this REMAND must be provided to the 
examiner for review in conjunction with 
the examination.  The examination report 
should include any indicated studies that 
are deemed necessary for an accurate 
assessment of the Veteran's cervical 
spine disorder.  The examiner should 
provide an opinion regarding whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability of less than 
50 percent), that the Veteran had a 
cervical spine disorder related to his 
military service or to any service-
connected disability.  Any opinion 
expressed by the examiner should be 
accompanied by a complete rationale.  The 
orthopedic examination should also 
include a current assessment of the 
degree of impairment attributable to the 
Veteran's service-connected back 
disability.  The examiner should opine as 
to whether there are any incapacitating 
exacerbations.  The examiner should also 
discuss the impact of the low back 
disability or the Veteran's ability to 
function and perform the activities of 
daily living.  The examiner is asked to 
provide an opinion as to the degree of 
severity of the low back disability.  Any 
opinion expressed by the examiner should 
be accompanied by a complete rationale.  

2.  After the development has been 
completed, VA should review and 
readjudicate the claims.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
unless notified by VA.  However, he is placed on notice that 
pursuant to the provisions of 38 C.F.R. § 3.655 (2008), 
failure to cooperate by not attending a scheduled VA 
examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


